                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 CHRISTOPHER E. WASHINGTON,

                Plaintiff,

                      v.                             CAUSE NO.: 1:19-CV-97-HAB

 SOCIAL SECURITY
 ADMINISTRATION,

                Defendant.

                                 OPINION AND ORDER

       Plaintiff Christopher E. Washington, proceeding pro se, sued the Social Security

Administration in connection with its decision to withhold $100.00 per month from his

disability payments until previous overpayments were paid back in full. The Court

dismissed his claims, and he filed a Notice of Appeal [ECF No. 29], Motion for Issuance

of Subpoena [ECF No. 30], two Motions for Leave to Proceed on Appeal In Forma

Pauperis [ECF Nos. 32, 33], and an Affidavit in Support of Motion to Proceed In Forma

Pauperis [ECF No. 34].

       A motion to appeal in forma pauperis is governed by 28 U.S.C. § 1915 and Fed. R.

App. P. 24. The statute states that such an appeal “may not be taken . . . if the trial court

certifies in writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). To find that

an appeal is taken in good faith, the court must determine “that a reasonable person could

suppose that the appeal has some merit.” Walker v. O’Brien, 216 F.3d 626, 632 (7th Cir.

2000) (citing Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000)). “[U]nder § 1915(a)(3) . . .
‘good faith’ must be viewed objectively.” Moran v. Sondalle, 218 F.3d 647, 650 (7th Cir.

2000). Therefore, even if an appeal is taken in subjective good faith, if there is no objective

basis for the appeal, including where no reasonable person could suppose the appeal has

merit, then it is not taken in “good faith” under the statute and a petition to proceed in

forma pauperis with such an appeal must be denied.

       This appeal is not taken in good faith for the reasons stated in this Court’s Opinion

and Order [ECF No. 28] dismissing the case, specifically, the failure to identify a statute

that conferred both subject matter jurisdiction on the district court and waived the

sovereign immunity of the United States to the cause of action. Neither the allegations in

the Amended Complaint nor Plaintiff’s various exhibits identified a final decision of the

agency that was subject to judicial review. Plaintiff intends to challenge this finding on

appeal. However, he has not identified any basis upon which a reasonable person could

conclude that his lawsuit was a challenge to a final decision of the Commissioner. Even

if Plaintiff participated by telephone in a personal conference, the process for exhaustion

of remedies was far from complete. See 20 C.F.R. §§ 404.506 & 404.930. The Court’s

previous Order also thoroughly addressed the Letter that Plaintiff contends is proof that

all administrative remedies were exhausted. The Court explained that the Office of the

General Counsel sent the March 11, 2019, Letter to Plaintiff in response to a program

discrimination complaint he filed on January 15, 2019. (ECF No. 4 at 3 (“Re: Your Civil

Rights Discrimination Complaint”.) The Letter was not in response to any appeal of the

decision related to Defendant’s recovery of the overpayment.



                                                  2
       In his Notice of Appeal, Plaintiff also complains that the Court did not permit him

an opportunity to amend his complaint, but that is wrong. The Court’s Opinion and

Order specifically stated that “the Court deems the operative pleading to be the Amended

Complaint” that Plaintiff is seeking leave to file.

       Finally, Plaintiff asserts that it was error for the Court not to grant his Motion to

Impose Sanctions against Defendant. Plaintiff argued that sanctions were warranted

because Defendant provided false and misleading information concerning whether

Plaintiff exhausted his administrative remedies. For reasons set forth above related to

exhaustion of remedies, the Court finds that there is no objective basis for an appeal of

the Court’s decision not to impose sanctions.

       The Court certifies that Plaintiff’s appeal is not taken in good faith. Plaintiff’s

Motions for Leave to Proceed in Forma Pauperis [ECF Nos. 32, 33] are DENIED. The

Plaintiff may appeal this Court’s denial of leave to proceed in forma pauperis under Fed.

R. App. P. 24(a)(5). The Clerk is directed to provide notification of the Court’s Order to

the court of appeals under Fed. R. App. P. 24(a)(4). The Motion for Issuance of Subpoena

[ECF No. 30] is DENIED because the motion to which it relates, Plaintiff’s Motion to

Impose Sanctions, is no longer pending and this case is closed.

       SO ORDERED on June 20, 2019.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT




                                                 3
